Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how “the body and the first groove are spaced apart by the first groove” itself.  Claims 2 and 3 depend on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teshima et al. (5,783,880) in view of Shirotori (4,818,907).
Regarding claim 1, Teshima et al. shows a motor comprising:
a shaft (1);
a yoke (4) coupled to the shaft;
a stator (with core 19) disposed between the shaft and the yoke;
a first magnet (17) and a second magnet (5) which are disposed on the yoke; and
a circuit board (10);
wherein the yoke includes a body and a flange (9) extending from the body,
wherein the flange includes a first groove (holes 12),
wherein the first magnet (17) is disposed on an inner circumferential surface of the body,
wherein the second magnet (5) is disposed in the first groove,
wherein a second groove (between 17 and 12, Fig. 2) having an open portion in a direction opposite (upper) to the first groove is disposed between the body and the flange, and
wherein the body (for 17) and the first groove (second groove?) are spaced apart by the first groove (?, between 17 and 12).
Teshima et al. does not show a circuit board on which a first Hall sensor disposed to correspond to the first magnet and a second Hall sensor disposed to correspond to the second magnet are disposed.

	Since Teshima et al. and Shirotori are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a circuit board on which a first Hall sensor disposed to correspond to the first magnet and a second Hall sensor disposed to correspond to the second magnet are disposed as taught by Shirotori for the purpose discussed above.
	Regarding claim 3, Shirotori also shows further comprising:
a base (1) coupled to the circuit board;
a bearing housing (2) coupled to the base; and
a bearing (10, 11) disposed in the bearing housing,
wherein the stator (7)  is coupled to an outer side of the bearing housing, and
the shaft (3) is rotatably supported by the bearing.
Allowable Subject Matter
Claims 4-10 are allowed.
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious a motor, wherein the flange includes: a first bent portion extending perpendicularly from the body; a second bent portion .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



12/4/2021

/DANG D LE/Primary Examiner, Art Unit 2834